Citation Nr: 0718716	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1984 to 
December 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2007, the appellant and his 
mother testified at a video conference hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
hearing transcript is associated with the claims file.  


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's schizophrenia, paranoid type, and 
active military service.


CONCLUSION OF LAW
Schizophrenia, paranoid type, was not incurred in or 
aggravated by active service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  VA notice and duty 
to assist letters, dated in May and August 2003 and November 
2006, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, what evidence he should 
provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The RO requested and received 
the appellant's treatment records from the VA Medical Center 
(VAMC) in Miami, Florida.  Further, the veteran's service 
personnel and medical records are contained in the claims 
file.  In May 2007, the veteran and his mother were afforded 
a video conference hearing before the undersigned Veterans 
Law Judge at the RO.  Given the above, the Board is not aware 
of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In November 
2006 and March 2007 letters, the appellant was provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection was granted on appeal.  Since the appellant's 
service connection claim for schizophrenia is being denied, 
no disability rating or effective date will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.   

The Board finds that the evidence of record - service 
personnel and medical records, VA treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends that his schizophrenia, paranoid type, 
was incurred during active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

In support of his claim, the veteran testified that he was 
demoted during his service in the U.S. Navy due to behavioral 
problems associated with his psychosis.  A review of his 
service personnel records does show that his evaluation 
rating went from 3.4 in June 1987 to 2.8 in July 1987.  In 
November 1987, the Navy made a finding of Non-Judicial 
Punishment regarding the veteran's performance in service.  
The Board notes, however, there is no evidence that the 
veteran's poor rating and demotion was due to any diagnosed 
psychosis.  Service medical records show that the appellant's 
was clinically normal upon enlistment.  The claims file 
contains no evidence of any complaints or treatment for 
psychosis during active service.  The veteran's separation 
examination shows that he did not report any mental illnesses 
and was found to be clinically normal for his upon discharge.

Post-service medical evidence includes VA treatment records 
and lay statements.  

Medical records from the Miami VA Medical Center (VAMC) show 
that the veteran first sought treatment for and was diagnosed 
with schizophrenia in 2002.  At the time of VA outpatient 
treatment in January 2003, the veteran reported he had had 
psychiatric problems for the last six years.  The symptoms 
experienced at that time consisted of feelings of apathy and 
worthlessness, because he had not been able to sleep or keep 
a full-time job for several years.  The examiner further 
pointed out that the problems were made worse by accumulated 
debt mainly from student loans.  

The veteran continues to be treated for schizophrenia at the 
VAMC.  A treatment entry in June 2003, indicates that, based 
on the veteran's reported history, his symptoms are 
consistent with schizophrenia and its onset during the time 
the veteran was having difficulties with his supervisors 
while on active duty.  Otherwise, these records do not 
contain any medical evidence connecting his schizophrenia to 
military service.  

The Board observes that there is no evidence that the VA 
physician reviewed the veteran's claims folder and medical 
history.  Further, the Court has found that the Board may 
consider a physician's opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The physician's opinion show mere 
acquiescence with the appellant's contentions, are based 
solely on the appellant's reported duration of his symptoms, 
unsubstantiated by medical evidence, and do not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1996).  The Board is not bound to accept 
medical opinions or conclusions, which are based on a history 
supplied by the appellant, unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking his schizophrenia, paranoid type, to service.  
Further, the Board observes that the veteran was not found to 
have schizophrenia and did not receive treatment and 
diagnosis of such a disorder within one year of his 
separation from service.  Thus, service connection on a 
presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, is not 
warranted.  In the absence of competent medical evidence 
linking his schizophrenia to service, the veteran's claim 
must be denied.  In this regard, the Board notes that no 
medical examination has been conducted or medical opinion 
obtained with respect to the veteran's claim. However, the 
Board finds that the evidence, which does not reflect 
competent evidence showing a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim. See 38 C.F.R. § 3.159(c)(4).  As post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

Moreover, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his claimed schizophrenia paranoid type, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of an 
acquired psychiatric disorder in service.  Additionally, 
given the absence of any competent evidence of the claimed 
post-service disability until 15 years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility).

Finally, the appellant, his mother, and his representative 
may believe that there was a causal relationship between the 
appellant's service and his schizophrenia.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed psychiatric disorder and, 
it follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for schizophrenia, paranoid type, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


